Citation Nr: 1017805	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Aid and Attendance or Household Benefits.  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to September 
1952.  He died in May 1996.  The appellant is his widow.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which denied the claims on appeal.

The issue of entitlement to burial expenses has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Appellant's claims so that she is 
afforded every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

A review of the record reveals that the Appellant is in 
receipt of Social Security Disability payments.  A copy of 
any Social Security Administration award decision and records 
underlying that decision have not been obtained.  In 
addition, a Social Security Award letter dated in May 1984 
indicates that the Veteran was also in receipt of Social 
Security disability benefits.  VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the 
Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (there is no duty to get SSA records when there 
is no evidence that they are relevant).  As the medical 
records related to the SSA's disability determination may be 
relevant to one of the claims at present, they must be 
obtained.

The Board also notes that the appellant has not been afforded 
an Aid and Attendance examination by the VA for the purpose 
of evaluating her claim for special monthly pension benefits.  
The VCAA requires that VA afford a claiamant a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Accordingly, the Board concludes that 
an Aid and Attendance examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security 
Administration decision regarding 
disability benefits for the Veteran or his 
surviving spouse.  All the medical 
treatment records from the Social Security 
Administration that were used in 
considering the claim for disability 
benefits should be obtained and associated 
with the claims file.

2.  The appellant should be afforded a VA 
Aid and Attendance/Housebound examination.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

3.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain in any 
way adverse to the Appellant, she should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



